                                                                          Page 1 of 2


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

CALVIN ATKINS,

      Plaintiff,

v.                                                Case No. 3:18cv2039-LC-CJK

FDOC, et al.,

     Defendants.
________________/

                                      ORDER

      This cause comes on for consideration of the Magistrate Judge’s Report and

Recommendation dated October 15, 2018 (doc. 11). Plaintiff was furnished a copy

of the Report and Recommendation and afforded an opportunity to file objections

pursuant to Title 28, United States Code, Section 636(b)(1).      The Court has

considered de novo Plaintiff’s Motion for Reconsideration (doc 13) as timely filed

objections.

      After reviewing the Report and Recommendation and the objections thereto,

the Court has determined that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1. The Magistrate Judge’s Report and Recommendation (doc. 11) is adopted

and incorporated by reference in this order.
                                                                                  Page 2 of 2


        2. This action is DISMISSED WITHOUT PREJUDICE as malicious pursuant

to 28 U.S.C. § 1915(e)(2)(B)(i), for plaintiff's abuse of the judicial process.

        3. This dismissal is deemed a "strike" for purposes of 28 U.S.C. § 1915(g).

        4. All pending motions are DENIED as moot.

        4. The clerk shall close the file.

        DONE AND ORDERED this 14th day of November, 2018.


                              s/L.A. Collier
                             LACEY A. COLLIER
                             SENIOR UNITED STATES DISTRICT JUDGE




Case No: 3:18cv2039-LC-CJK
